DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 10/20/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 4-5, 7, 10 and 17 are currently under examination. Claims 2, 3, 6, 8-9, 11-16 are cancelled. Claim 17 is a new claim.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/639,914, filed 03/07/2018, is acknowledged.
Withdrawn Objections/Rejections
The claim rejections under 35 USC 112(a) or first paragraph are withdrawn in view of applicant’s arguments (on page 5) and/or amendments.
The claim rejections under 35 USC 112(b) or second paragraph are withdrawn in view of applicant’s arguments (on page 6) and/or amendments.
Response to Arguments
Applicant’s arguments filed 10/20/2021 have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claims with new subject matters “to assist in diagnosing vessel occlusion in the brain, the method comprising the steps of: performing a multi-phase computer tomography angiogram (mCTA) on a patient to obtain at least 3 phases of mCTA images across multiple levels of the brain where the mCTA includes injecting a single bolus of contrast and where one phase of images is timed to correspond with a peak contrast flow through an unaffected side and another set of images is timed to correspond with a tail-end of contrast clearance through the unaffected side” and “displaying contrast agent density on images based on a color scale for different densities” and “including calculating an amount of affected tissue voxels in a known region above a threshold density value; and  comparing the amount of affected tissue voxels within the known vascular regions to a threshold to diagnose or not occlusion in a supply artery to the known vascular regions” changing the scope of the claims and necessitating new grounds of rejections. The examiner is considering new grounds of rejection including new references to address the new subject matters introduced by the amendments.
Applicant argues (on pages 6-8) that Goyal does not teach “calculating amounts of affected tissue from mCTA images since Goyal teaches calculating contrast densities and calculating collateral scores, and Goyal does not teach obtaining mCTA images where the timing of images is made to correspond to peak contrast flow through unaffected areas of the brain as amended.
In response, after reconsideration of Goyal reference, the examiner found Goyal not specifically teaching the amended limitations and therefore the examiner is considering new references to address the new subject matters in the amended limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “including calculating an amount of affected tissue voxels in a known region above a threshold density value”. The specification does not provide any specific definition or description of a “threshold density value” and how this threshold is used. Therefore it is unclear what limitation is intended with the “threshold density value”. Clarification is requested via amendments.
Claim 17 recites “a total volume of affected tissue from the voxel by voxel map” and then recites “the total volume of affected tissue in a known vascular territory”. It is unclear in view of this claim language what is the “total volume” directed to, such as a local total volume, a total volume within a specific vascular territory or a total volume for the whole brain. Clarification is therefore requested via amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following rejections are new rejections necessitated by amendment.
Claims 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (USPN 20160157800 A1; Pub.Date 06/09/2016; Fil.Date 02/10/2016) in view of Kim et al. (2016 Eur. Radiol. 26:2974–2981; ePub.Date 12/08/2015) and in view of Agarwal et al. (2015 Frontiers in Neurology 6 article 70 7pages; Pub.Date 04/2015).
Regarding claim 1, Goyal teaches systems and methods for diagnosis strokes (Title and abstract) with acquiring timely information and assessing arterial collaterals within the brain of a patient (abstract) utilizing contrast CT scan for imaging for cerebral blood flow ([0011]-[0014]) for stroke or occlusion diagnosis (Title and abstract and [0011]-[0014]) therefore teaching a method of assessing relative flows of contrast agent through a volume of brain tissue from a series of computed tomography angiogram (CTA) images to assist in diagnosing vessel occlusion in the brain. Goyal teaches the method comprising the steps of:
performing a multi-phase computer tomography angiogram (mCTA) on a patient to obtain at least 3 phases of mCTA image across multiple levels of the brain ([0111] Fig.5A “images of a multiphase CT (mCTA) scan from a fourth case in accordance with the invention where 3 sets (phases) of image data were obtained over approximately 8 second intervals through the entire brain of the patient; the first row (P1) being first phase data; the middle row (P2) being second phase data and the third row (P3) being third phase data”)  where the mCTA includes injecting a single bolus of contrast ([0123] “mCTA is a multiple image CT procedure conducted with a single bolus of contrast.”) [...and where one phase of images is timed to correspond with a peak contrast flow through an unaffected side and another set of images is timed to correspond with a tail-end of contrast clearance through the unaffected side...].
Goyal does not specifically teach and where one phase of images is timed to correspond with a peak contrast flow through an unaffected side and another set of images is timed to correspond with a tail-end of contrast clearance through the unaffected side as in claim 1.
However, Kim teaches within the same field of endeavor of using mCTA imaging technique for vascular blockage leading to stroke (Title and abstract) and where one phase of images is timed to correspond with a peak contrast flow through an unaffected side and another set of images is timed to correspond with a tail-end of contrast clearance through the unaffected side (Fig.1 multi-phase CTA with using 3 different phases for the contrast flow the first being the arterial peak for the inflow of the contrast within the cerebral vascular tree, the second corresponding to the venous peak or period for the “venous peak” as considered as the “washout” of the contrast agent from the arteries to the veins while the third phase being the time at which the displacement of the contrast is minimal as being at the time period corresponding to the contrast being wash-out of both the artery and the veins (Fig. 1) in order to assess the presence of a stroke region within a regional area of interest with the presence or absence of an occlusion side (p.2975 col.2 last ¶). 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Goyal with where one phase of images is timed to correspond with a peak contrast flow through an unaffected side and another set of images is timed to correspond with a tail-end of contrast clearance through the unaffected side, since one of ordinary skill in the art would recognize that using the three phases timed at the normal tissue arterial peak, venous peak and delayed time after arterial washout and venous washout for mCTA was known in the art as taught by Kim. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since    both Goyal and Kim teach the use of mCTA for detecting tissue affected by a regional stroke. The 
Additionally, Goyal is teaching when considering the boundaries of different zones of interest ([0165] “to mark zones of interest including contralateral (asymptomatic) and ipsilateral (symptomatic) regions 52”) the software automatically recognize and mark the corresponding area within the different phases from the mCTA images ([0165]). From these zones, Goyal teaches the total area in term of pixels for each zone of interest is calculated and the area within that area corresponding to vessels contrast is determined using a color threshold value for each pixel and the total number of pixels having a threshold darkness is determined for each zone, determining therefore the amount of contrast density for each zone for each phases ([0166]) with the values being tabulated and density reported in images ([0114] Fig.7 and [0175] “Color coding of the rate of change of contrast density may be used to provide the physician with a readily identifiable visual indicator of the relative tissue health”), therefore reading on measuring contrast agent density across a plurality the phases of mCTA images and displaying contrast agent density on images based on a color scale for different densities.
As discussed above for Goyal teaching the use of different zones of interest for each phases with corresponding zones for each level of the brain being imaged reading on over-layering boundaries of known vascular regions of each level and additionally, Goyal is teaching the monitoring of the change in contrast degree as quantified by the number of pixel with contrast as characteristic of the health of the areas of interest ([0167] “In healthy tissue, it would normally be expected that the degree of opacification would decrease from P1-Pn as contrast is passing through the vessels for the typical contrast injection volume and the time period between each phase. Thus, a rate of decrease in contrast can be calculated to provide a determination of the behavior of healthy tissue” therefore with the implicit calculation of the contrast density with the amount of pixels in order to access to the variation of the contrast density, with [0169] [0169] “In an example of a case where there may be a severe blockage with poor collaterals, the area of rd 4th 5th ¶) corresponding to the ratio of the volume of tissue of affected to unaffected tissue based on the voxel signal relative to a threshold which reads on and quantifying areas of affected tissue in the known vascular regions including calculating an amount of affected tissue voxels in a known region above a threshold density value.
Furthermore, Goyal teaches comparing the amount of affected tissue voxels within the known vascular regions to a threshold to diagnose or not occlusion in a supply artery to the known vascular regions ([0167] “In healthy tissue, it would normally be expected that the degree of opacification would decrease from P1-Pn as contrast is passing through the vessels for the typical contrast injection volume and the time period between each phase. Thus, a rate of decrease in contrast can be calculated to provide a determination of the behavior of healthy tissue. In one embodiment, this comparison can be compared against typical or known rates of contrast as may be stored in a database” and with [0169] “In an example of a case where there may be a severe blockage with poor collaterals, the area of interest may show a low value of contrast at P1 and no change in the calculated contrast density for each successive image. The combination of low P1 contrast density and the absence of change may be indicative of no collateral perfusion in which case the software would flag the area with a low viability value”, similarly with [0170] and with comparison to determine asymptomatic (unaffected) and symptomatic (affected) regions when considering collateral regions as for [0185] using mCTA for the diagnosis of stroke) with Aggarwal rd 4th 5th ¶) therefore reading then on comparing the amount of affected tissue voxels within the known vascular regions to a threshold to diagnose or not occlusion in a supply artery to the known vascular regions as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Goyal and Kim with quantifying areas of affected tissue in the known vascular regions including calculating an amount of affected tissue voxels in a known region above a threshold density value and comparing the amount of affected tissue voxels within the known vascular regions to a threshold to diagnose or not occlusion in a supply artery to the known vascular regions, since one of ordinary skill in the art would recognize that analyzing the penumbra fractions based on voxel signals for defining CBF, CBV and MTT using thresholds was known in the art as taught by Agarwal. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Goyal and Agarwal teach the use of CT imaging for detecting tissue affected by a regional stroke. The motivation would have been to ideally provide a method to define at-risk tissue or penumbra and irreversibly damaged tissue, as suggested by Agarwal (p.2 col.2 3rd ¶).
Regarding the dependent claims 4, 7, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Goyal, Kim and Agarwal.
Regarding claim 4, Goyal teaches each phase of CT images includes a time value and time differences between each phase and density values are utilized to calculate any one of or a combination of a rate of rise/fall in density, time of peak opacification and mean transit time (MTT) ([0108]-[0111] and Figs. 3-5 with three phases for mCTA with [0154]-[0161] change of contrast density over time and rate of change of density for each phase and [0134] with determination of the MTT).
Regarding claim 7, Goyal teaches the step of color coding each voxel of a phase of mCTA images according to blood flow as calculated from any one of or a combination of time to peak, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (USPN 20160157800 A1; Pub.Date 06/09/2016; Fil.Date 02/10/2016) in view of Kim et al. (2016 Eur. Radiol. 26:2974–2981; ePub.Date 12/08/2015) and in view of Agarwal et al. (2015 Frontiers in Neurology 6 article 70 7pages; Pub.Date 04/2015) as applied to claims 1, 4, 7, and further in view of Syste de Jong (2015 MS thesis Technical Medicine University of Twente 91 pages; Pub.Date 2015)
Goyal, Kim and Agarwal teach a system and method as set forth above.
Goyal further teaches the rate and volume of contrast injection is known ([0023] typical contrast bolus injection with rate and volume determined by the procedure followed) and teaches the determination of the CBF or cerebral blood flow for each of the considered zones and MTT ([0134]) using deconvolution algorithm ([0028]).
Goyal, Kim and Agarwal does not specifically teach the rate and volume of contrast injection correlated to density measurements as in claim 5.
However, Syste de Jong teaches within the same field of endeavor of quantifying the cerebral blood flow (Title and abstract) the deconvolution for accessing the CBF values are based on the consideration of the AIF or Arterial Input Function (P.17 and Fig.4) wherein the AIF is practically the bolus shape as being injected within the blood vessel of the patient and is modeled for deconvolution and access to CBF and MTT (p.23 and 24 ¶ Deconvolution method and Fig.7 with real bolus conditions) from the correlation of the shape of the observed time intensity curve observed by CT in the vasculature and the shape of the contrast injection bolus, therefore teaching the rate and volume of contrast injection correlated to density measurements as claimed.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (USPN 20160157800 A1; Pub.Date 06/09/2016; Fil.Date 02/10/2016) in view of Kim et al. (2016 Eur. Radiol. 26:2974–2981; ePub.Date 12/08/2015) and in view of Agarwal et al. (2015 Frontiers in Neurology 6 article 70 7pages; Pub.Date 04/2015) as applied to claims 1, 4, 7, and further in view Takeuchi et al. (2003 Neurol. Med. Chir. 43:153-162; Pub.Date 2003) and in view of Takahashi et al. (2015 J. Stroke Cerebrovascular Dis. 24:635-641; Pub.Date 2015).
Goyal, Kim and Agarwal teaches a system and method as set forth above.
Goyal further teaches the cerebral blood flow and cerebral blood volume ([0134] CBV and CBF for determining also MTT) applied to regions of interest (Fig.6A).
Goyal, Kim and Agarwal do not specifically teach variations in boundaries between vascular regions between patients are analyzed from a pool of past data and correlated to a vessel occlusion as in claim 10.
However, Takeuchi teaches within the same field of endeavor of quantification of the regional blood flow (Title and abstract) the development of 3D stereotaxic region of interest template in order to provide a fully automated accurate region of interest delineation on anatomically standardized images of the brain tissue (abstract) based on a study of 10 patients (p.154 col.2 2nd ¶) with the development of the standardized regions of interest (Fig.1) for the determination of regional cerebral blood flow rCBF (abstract and applied a template on blood flow images as in Fig. 5 with ROI delineation of 3DSRT) after modifications of the boundaries (p.155 col.2 2nd ¶) reading on variations in boundaries between vascular regions between patients are analyzed from a pool of past data. 
Additionally, Takahashi teaches within the same field of endeavor of CT tomographic perfusion with contrast agent (Title and abstract and p.636 col.2 2nd and 3rd ¶) the same automated Region of Interest-Determining Software (p.636 col.2 last ¶ to p.637 col.2 2nd ¶ with regions of interest as 12 segments of the brain as attached to different brain arterial territories as referred to the same ROI delineation of 3DSRT) wherein the boundaries of these regions of interest are automatically overlayed on the CT acquired imaged (Fig.1 and Fig.2). Additionally, Takahashi teaches that for each of the regions of interest or segment of the brain tissue, the CBF, cerebral blood flow is calculated, wherein the CBF is defined by Goyal as the ratio of the cerebral blood volume (CBV) and the mean transit time (MTT) ([0028]) with Takahashi discussing the use of the template as an improvement to the determination of the regional cerebral blood flow for assessing the presence of an occlusion, stroke or blockage in the vascular system as occlusive cerebrovascular disease (abstract and p.639 col.2 and p.640 col.1 “our study design could reduce the bias of CT level selection and ROI selection, our study may be considered to reflect more realistic data”) therefore reading on correlated to a current patient to improve determination of a patient's vascular regions and threshold values for diagnosing LVO.
. 
Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action regarding the total volume of affected tissue. No prior art was found to calculate a total volume of affected tissue in specifically known vascular territories to diagnose vessel occlusion and location.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menon et al. (2015 Radiology 275:510-520; Pub.Date 05/2015) is referred by Kim to .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793